Exhibit 10.2

FIRST AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is entered
into as of June 30, 2016, by and among the Required Lenders (as defined in the
Credit Agreement referred to below) and NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a
Delaware corporation (“Borrower”).

WHEREAS, Borrower, Wilmington Savings Fund Society, FSB, as Administrative Agent
(“Agent”), and Lenders are parties to that certain Term Loan Credit Agreement
dated as of April 15, 2016 (as amended, restated, modified or supplemented from
time to time, the “Credit Agreement”);

WHEREAS, the Required Lenders and Borrower have agreed to amend the Credit
Agreement in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 5 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 4 below,
the Credit Agreement is hereby amended as follows:

(a) Section 7(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) Minimum EBITDA. Achieve EBITDA, measured on a month-end basis, of at least
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$2,000,000    For the 9 month period ending September 30, 2016 $2,000,000    For
the 10 month period ending October 31, 2016 $2,250,000    For the 11 month
period ending November 30, 2016



--------------------------------------------------------------------------------

Applicable Amount

  

Applicable Period

$2,500,000    For the 12 month period ending December 31, 2016 $17,850,000   
For the 12 month period ending January 31, 2017, and for each 12 month period
ending each month thereafter

3. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

4. Conditions to Effectiveness of Effective Date Amendments. The amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects (the “Effective Date”):

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties;

(b) Agent shall have received from Borrower, for the benefit of the Lenders
party hereto, the Amendment Fee; and

(c) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the Effective Date.

5. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

 

-2-



--------------------------------------------------------------------------------

(b) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

6. Amendment Fee. In connection with this Amendment, Borrower agrees to pay to
Agent, for the ratable account of the Lenders party to this Amendment (such
ratable amount based on each such Lender’s Commitment as a percentage of the
Commitments of all such Lenders party to this Amendment), an amendment fee (the
“Amendment Fee”) of $120,000, which fee is due and payable on the Effective
Date, and fully earned and non-refundable on the Effective Date. The Amendment
Fee is in addition to and not net of any fees previously paid by Borrower or any
Loan Party pursuant to any Loan Document.

7. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Agreement.

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

8. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives

 

-3-



--------------------------------------------------------------------------------

(Borrower, each Guarantor and all such other Persons being hereinafter referred
to collectively as the “Releasors” and individually as a “Releasor”), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, and Lenders, and their successors and assigns, and their
present and former shareholders, Affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By: /s/ Mark Johnsrud Name:
Mark Johnsrud Title: Chairman and CEO



--------------------------------------------------------------------------------

ASCRIBE II INVESTMENTS LLC, as a Lender By: /s/ Lawrence First Name: Lawrence
First Title: Managing Director ASCRIBE III INVESTMENTS LLC, as a Lender By: /s/
Lawrence First Name: Lawrence First Title: Managing Director



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing First Amendment to Term Loan Credit Agreement (terms
defined therein and used, but not otherwise defined, herein shall have the
meanings assigned to them therein); (ii) consents to Borrower’s execution and
delivery thereof; (iii) agrees to be bound thereby, including Section 8 of the
foregoing First Amendment to Term Loan Credit Agreement; and (iv) affirms that
nothing contained therein shall modify in any respect whatsoever any Loan
Documents to which the undersigned is a party and reaffirms that each such Loan
Document is and shall continue to remain in full force and effect. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that Agent and Lenders have no
obligation to inform such Guarantor of such matters in the future or to seek
such Guarantor’s acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.

 

HECKMANN WATER RESOURCES CORPORATION By: /s/ Mark Johnsrud Name: Mark Johnsrud
Title: President HECKMANN WATER RESOURCES (CVR), INC. By: /s/ Mark Johnsrud
Name: Mark Johnsrud Title: President 1960 WELL SERVICES, LLC By: /s/ Mark
Johnsrud Name: Mark Johnsrud Title: COO, President



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC By: /s/ Mark Johnsrud Name: Mark Johnsrud Title:
President APPALACHIAN WATER SERVICES, LLC By: /s/ Mark Johnsrud Name: Mark
Johnsrud Title: COO, President BADLANDS POWER FUELS, LLC, a Delaware limited
liability company By: /s/ Mark Johnsrud Name: Mark Johnsrud Title: President
BADLANDS POWER FUELS, LLC, a North Dakota limited liability company By: /s/ Mark
Johnsrud Name: Mark Johnsrud Title: President LANDTECH ENTERPRISES, L.L.C. By:
/s/ Mark Johnsrud Name: Mark Johnsrud Title: President



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC By: /s/ Mark Johnsrud Name: Mark Johnsrud Title: President
IDEAL OILFIELD DISPOSAL, LLC By: /s/ Mark Johnsrud Name: Mark Johnsrud Title:
President NUVERRA TOTAL SOLUTIONS, LLC By: /s/ Mark Johnsrud Name: Mark Johnsrud
Title: President NES WATER SOLUTIONS, LLC By: /s/ Mark Johnsrud Name: Mark
Johnsrud Title: President HECKMANN WOODS CROSS, LLC By: /s/ Mark Johnsrud Name:
Mark Johnsrud Title: President